DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. The amendment filed 11/4/21 has been entered.
	2. Claims 1-20 remain pending within the application.
	3. The amendment filed 11/4/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-20.  The previous rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kale United States Patent Application Publication US 2005/0015512, in view of Deng United States Patent Application Publication US 2016/0124914.
Regarding claim 1, Kale discloses a method for maintaining automated tests, comprising: 
executing an automated page functionality test configured to use a static locator to locate a component for an instance of a cloud-based software platform and apply one or more actions to the 
identifying that a change to the static locator for the component would cause a failure of the automated page functionality test, wherein the application of the one or more actions to the component fails to result in the expected outcome (Kale, para [0030], with regards to fig 3B step 314, determines if the requested URL cannot be found); 
reconfiguring the static locator for the component to a relative locator for the component based at least in part on the change to the static locator, wherein the relative locator is configured to locate the component within the page based at least in part on traversing a hierarchy of components within a parent component (Kale, para [0031], with regards to fig 3B step 316, maps requested URL to new URL. In the example, the lookup table contains the main page (xyz.edu/programs) and the subpages (/sciences, /engineering) mapped to new subpages (xyz.edu/programs/science-engineering), representing traversing the hierarchy of components); 
generating html code to output for the URL (Kale, para [0032], with regards to fig 3B, generates corresponding HTML for the URL).
Kale does not disclose:
generating a library of classes for a plurality of page objects that points to relative locators, wherein the relative locator is configured with respect to a page object of the plurality of page objects; and 
providing the library of classes to the tenant of the cloud-based software platform.
Deng discloses:
generating a library of classes for a plurality of page objects that points to relative locators, wherein the relative locator is configured with respect to a page object of the plurality of page objects 
providing the library of classes to the tenant of the cloud-based software platform (Deng, para [0136], page and page components returned to client).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval of a page to include providing corresponding components based on the teachings of Deng. The motivation for doing so would have been improved compatibility and user experience (Deng, para [0008]).

Regarding claim 10, Kale in view of Deng discloses the method of claim 1. Kale additionally discloses wherein the change to the static locator for the component comprises one or more of a relabeling for a text identifier of the component, an insertion or deletion of a neighboring component of the page, a modification to a class of the component, or a modification to the page object (Kale, para [0031], with regards to fig 3B step 316, maps requested URL to new URL. In the example, the lookup table contains the main page (xyz.edu/programs) and the subpages (/sciences, /engineering) mapped to new subpages (xyz.edu/programs/science-engineering), representing traversing the hierarchy of components. Relabels text identifier).

Regarding claim 16, Kale discloses an apparatus for maintaining automated tests, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:

identify that a change to the static locator for the component would cause a failure of the automated page functionality test, wherein the application of the one or more actions to the component fails to result in the expected outcome (Kale, para [0030], with regards to fig 3B step 314, determines if the requested URL cannot be found); 
reconfigure the static locator for the component to a relative locator for the component based at least in part on the change to the static locator, wherein the relative locator is configured to locate the component within the page based at least in part on traversing a hierarchy of components within a parent component (Kale, para [0031], with regards to fig 3B step 316, maps requested URL to new URL. In the example, the lookup table contains the main page (xyz.edu/programs) and the subpages (/sciences, /engineering) mapped to new subpages (xyz.edu/programs/science-engineering), representing traversing the hierarchy of components); 
generating html code to output for the URL (Kale, para [0032], with regards to fig 3B, generates corresponding HTML for the URL).
Kale does not disclose:
generating a library of classes for a plurality of page objects that points to relative locators, wherein the relative locator is configured with respect to a page object of the plurality of page objects; and 
providing the library of classes to the tenant of the cloud-based software platform.
Deng discloses:

providing the library of classes to the tenant of the cloud-based software platform (Deng, para [0136], page and page components returned to client).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval of a page to include providing corresponding components based on the teachings of Deng. The motivation for doing so would have been improved compatibility and user experience (Deng, para [0008]).

Regarding claim 20, Kale discloses a non-transitory computer-readable medium storing code for maintaining automated tests, the code comprising instructions executable by a processor to:
execute an automated page functionality test configured to use a static locator to locate a component for an instance of a cloud-based software platform and apply one or more actions to the component resulting in an expected outcome, the instance being configured for a tenant of the cloud-based software platform (Kale, para [0029-30], with regards to fig 3A and 3B, URL processing via CGI script. CGI script represents a page functionality test); 
identify that a change to the static locator for the component would cause a failure of the automated page functionality test, wherein the application of the one or more actions to the component fails to result in the expected outcome (Kale, para [0030], with regards to fig 3B step 314, determines if the requested URL cannot be found); 

generating html code to output for the URL (Kale, para [0032], with regards to fig 3B, generates corresponding HTML for the URL).
Kale does not disclose:
generating a library of classes for a plurality of page objects that points to relative locators, wherein the relative locator is configured with respect to a page object of the plurality of page objects; and 
providing the library of classes to the tenant of the cloud-based software platform.
Deng discloses:
generating a library of classes for a plurality of page objects that points to relative locators, wherein the relative locator is configured with respect to a page object of the plurality of page objects (Deng, para [0125-126], with regards to fig 1, step 104 and 106, terminal requests page via URL. Receives corresponding page; Deng, para [0121], acquires component classes to acquire categories of the page components from the base component library; Deng, para [0133], generates instance of page components, including what is from the base component library); and 
providing the library of classes to the tenant of the cloud-based software platform (Deng, para [0136], page and page components returned to client).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kale United States Patent Application Publication US 2005/0015512, in view of Deng United States Patent Application Publication US 2016/0124914, in further view of Makkar United States Patent Application Publication US 2019/0079853.
Regarding claim 2, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose the additional limitations of further comprising:  2identifying additional changes to the instance of the software platform that 3cause further failure to the automated page functionality test;  4generating a revised library of classes based at least in part on the additional 5changes to the instance of the software platform; and  6providing the revised library of classes to the tenant of the cloud-based 7software platform.
Makkar discloses:
identifying additional changes to the instance of the software platform that 3cause further failure to the automated page functionality test (Makkar, para [0133-134], with reference to fig 3, steps 322 and both steps of 330, identifies changes to source code and makes modifications based on a validation procedure);  
4generating a revised library of classes based at least in part on the additional 5changes to the instance of the software platform (Makkar, para [0138], with reference to fig 3, steps 341-343, suggestions are made to revise the library and the library modifications are selected to be integrated); and  

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the generation of a library of classes to include the integration of additional changes into the system.  The motivation for doing so would have been to more efficiently upload changes into a library run on a server accessed by clients across a network (Makkar, para [0005]).

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kale United States Patent Application Publication US 2005/0015512, in view of Deng United States Patent Application Publication US 2016/0124914, in further view of Kusterer United States Patent Application Publication US 2003/0225781. 
Regarding claim 3, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose wherein the relative locator is configured to 2identify the component based at least in part on a parent component and a root of the page 3object.
Kusterer discloses disclose wherein the relative locator is configured to 2identify the component based at least in part on a parent component and a root of the page 3object (Kusterer, para [0029], with reference to fig 1, top node/root node of an object hierarchy within a URL.  A top node of an object hierarchy is interpreted as a parent with its descendants representing children).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the URL of Kale in view of Deng to include that the 

Regarding claim 4, Kale in view of Deng in further view of Kusterer discloses the method of claim 3.  Kusterer additionally discloses wherein the component is identified by the 2relative locator relative to the parent component based on a hierarchy of components for the page starting from the root of the page object (Kusterer, para [0029], accesses objects represented by nodes in a hierarchy via a URL, wherein the URL syntax starts with the root).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the URL of Kale in view of Deng to include that the URL is an object hierarchy.  The motivation for doing so would have been to more easily navigate data (Kusterer, para [0002]).

Regarding claim 17, Kale in view of Deng discloses the apparatus of claim 16.  Kale in view of Deng does not explicitly disclose wherein the relative locator is configured to 2identify the component based at least in part on a parent component and a root of the page 3object.
Kusterer discloses disclose wherein the relative locator is configured to 2identify the component based at least in part on a parent component and a root of the page 3object (Kusterer, para [0029], with reference to fig 1, top node/root node of an object hierarchy within a URL.  A top node of an object hierarchy is interpreted as a parent with its descendants representing children).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the URL of Kale in view of Deng to include that the URL is an object hierarchy.  The motivation for doing so would have been to more easily navigate data (Kusterer, para [0002]).

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kale United States Patent Application Publication US 2005/0015512, in view of Deng United States Patent Application Publication US 2016/0124914, in further view of Lawrance United States Patent Application Publication US 2012/0030514. 
Regarding claim 5, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose wherein the page object comprises a plurality of property files associated with the component of the page, and wherein a property file of the plurality of property files is associated with the relative locator for the component of the page based at least in part on a use context of the component within the page object for the page.
Lawrance discloses a page object comprises a plurality of property files associated with a component of a page, and wherein a property file of the plurality of property files is associated with the relative locator for the component of the page based at least in part on a use context of the component within the page object for the page (Lawrance, para [0042], passes in desired information about an environment, interpreted for context via a property file of a set of text environment property files; Lawrance, para [0039], sets configuration values of tests, including URLs).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method to include property files to set up the testing environment.  The motivation for doing so would have been to easily adjust and customize testing routines (Lawrance, para [0004]).

Regarding claim 6, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose wherein the component is one of a plurality of components of the page, and 
Lawrance discloses a component is one of a plurality of components of a page, and each component of the plurality of components of the page is configured to be located based at least in part on the relative locator and a corresponding index (Lawrance, para [0139-140], table of tables (objects) on a database 9represents an index; Lawrence, para [0039], URLs used to set a configuration value for a test. A URL is a known web address that points to a file on a database).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method to include locating components of a page based on a URL and index.  The motivation for doing so would have been to more easily access components stored on a network (Lawrance, para [0004]).

Regarding claim 18, Kale in view of Deng discloses the apparatus of claim 16.  Kale in view of Deng does not explicitly disclose wherein the page object comprises a plurality of property files associated with the component of the page, and wherein a property file of the plurality of property files is associated with the relative locator for the component of the page based at least in part on a use context of the component within the page object for the page.
Lawrance discloses a page object comprises a plurality of property files associated with a component of a page, and wherein a property file of the plurality of property files is associated with the relative locator for the component of the page based at least in part on a use context of the component within the page object for the page (Lawrance, para [0042], passes in desired information about an environment, interpreted for context via a property file of a set of text environment property files; Lawrance, para [0039], sets configuration values of tests, including URLs).


Regarding claim 19, Kale in view of Deng discloses the apparatus of claim 16.  Kale in view of Deng does not explicitly disclose wherein the component is one of a plurality of components of the page, and each component of the plurality of components of the page is configured to be located based at least in part on the relative locator and a corresponding index.
Lawrance discloses a component is one of a plurality of components of a page, and each component of the plurality of components of the page is configured to be located based at least in part on the relative locator and a corresponding index (Lawrance, para [0139-140], table of tables (objects) on a database 9represents an index; Lawrence, para [0039], URLs used to set a configuration value for a test. A URL is a known web address that points to a file on a database).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method to include locating components of a page based on a URL and index.  The motivation for doing so would have been to more easily access components stored on a network (Lawrance, para [0004]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kale United States Patent Application Publication US 2005/0015512, in view of Deng United States Patent Application Publication US 2016/0124914, in further view of Hagerott United States Patent Application Publication US 2009/0210781.
claim 7, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose wherein the library of classes comprises a class of the component, and the class of the component is supported to be used across a plurality of page objects based at least in part on the relative locator.
Hagerott discloses wherein a library of classes comprises a class 2of a component, and the class of a component is supported to be used across a plurality of 3page objects based at least in part on the relative locator (Hagerott, para [0071], with reference to fig 4, objects are placed in the “viewtemplate” class).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the classes of Deng to include the teachings of Hagerott wherein objects are supported by a class.  The motivation for doing so would have been better control of data on a browser (Hagerott, para [0013]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kale United States Patent Application Publication US 2005/0015512, in view of Deng United States Patent Application Publication US 2016/0124914, in further view of Artzi United States Patent Application Publication US 2012/0102471.
Regarding claim 8, Kale in view of Deng discloses the method of claim 1 Kale in view of Deng does not explicitly disclose wherein the relative locator is configured to be replaced with a direct locator to the component of the page upon execution of the automated page functionality test.
Artzi discloses wherein the relative locator is configured to be 2replaced with a direct locator to the component of the page upon execution of the automated 3page functionality test (Artzi, para [0042], method calls performing forwards to URLs can be replaced with direct invocations of the entry point of the forward target).
.

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kale United States Patent Application Publication US 2005/0015512, in view of Deng United States Patent Application Publication US 2016/0124914, in further view of Hofhansl United States Patent Application Publication US 2014/0173582.
Regarding claim 9, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose wherein the library of classes is provided to the 2tenant of the cloud-based software platform in a java archive (JAR) file, via a shared code 3repository, or both.
Hofhansl discloses wherein a library of classes is provided to the tenant of the cloud-based software platform in a java archive (JAR) file, via a shared code repository, or both (Hofhansl, para [0012], stores uploaded application package at a directory that is accessible by a plurality of users)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system to include storing information in a shared repository for a tenant to access based on the teachings of Hofhansl.  The motivation for doing so would have been to allow direct access to multiple users.

Regarding claim 11, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose wherein the one or more actions using the 2locator for the automated page 
Hofhansl discloses wherein the one or more actions using the 2locator for the automated page functionality test comprise clicking on the component, 3entering a text field into the component, or selecting a value for the component (Hofhansl, para [0044-45], user clicks on URL, based on selection of package system determines conflicting metadata, representing a test)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified updating of information, such as a library of classes, to be based on a user selection. The motivation for doing so would have been to allow for an “on-demand” testing set up for users to access and install packages (Hofhansl, para [0003])

Regarding claim 12, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose wherein an interaction with the component is 2 suppressed until the component can support dynamic rendering on the page.
Hofhansl discloses wherein an interaction with the component is 2 suppressed until the component can support dynamic rendering on the page (Hofhansl, para [0051], recipient organization is locked until metadata update is complete; Hofhansl, para [0110], packages can support either static or dynamic information)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the generation of libraries in a location to include locking a user out of making adjustments during the update based on the teachings of Hofhansl.  The motivation for doing so would have been to allow for an “on-demand” testing set up for users to access and install packages (Hofhansl, para [0003])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kale United States Patent Application Publication US 2005/0015512, in view of Deng United States Patent Application Publication US 2016/0124914, in further view of Lupo United States Patent US 6973625.
Regarding claim 13, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose wherein the relative locator is configured to locate the component within a shadow document object model (DOM) based at least in part on a parameter of the relative locator.
Lupo discloses wherein the relative locator is configured to 2locate the component within a shadow document object model (DOM) based at least in part 3on a parameter of the relative locator (Lupo, col 5, rows 41-49; shadow DOM allows for each component of a page to be associated with its own URL).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method to include accessing a shadow DOM based on a URL parameter based on the teachings of Lupo.  The motivation for doing so would have been to maximize development of webpages (Lupo, col 3, rows 19-38)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kale United States Patent Application Publication US 2005/0015512, in view of Deng United States Patent Application Publication US 2016/0124914, in further view of Gackiere United States Patent Application Publication US 2017/0124124.
Regarding claim 14, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose wherein the page object is generated based at least in part on an extensible markup language (XML) file comprising a list of fields for components, types, or indices, or any combination thereof.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the page object to include the generation including an XML file based on the teachings of Gackerie.  The motivation for doing so would have been to organize data to provide an improved data analysis system (Gackerie, para [0004])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kale United States Patent Application Publication US 2005/0015512, in view of Deng United States Patent Application Publication US 2016/0124914, in further view of Kumar United States Patent Application Publication US 2017/0331789.
Regarding claim 15, Kale in view of Deng discloses the method of claim 1.  Kale in view of Deng does not explicitly disclose wherein the library of classes restricts a type of locator for the relative locator to a cascading style sheet (CSS) selector to mimic application classes and prevent duplicate locators across a plurality of pages.
Kumar discloses wherein the library of classes restricts a type of 2locator for the relative locator to a cascading style sheet (CSS) selector to mimic application 3classes and prevent duplicate locators across a plurality of pages. (Kumar, para [0304], policy engine can specify to only pass a specific URL received; Kumar, para [0301], receives URL is CSS).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the classes to restrict a type of locator based on the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178